Exhibit 10.1

SECOND AMENDED AND RESTATED

AGREEMENT CONCERNING DISABILITY AND DEATH

The Agreement entered into September 10, 2013 (“Agreement”) by and between
MERIDIAN BIOSCIENCE, INC., an Ohio corporation (“Meridian”), the FIFTH THIRD
BANK, TRUSTEE OF THE MOTTO FAMILY IRREVOCABLE WEALTH ACCUMULATION TRUST
AGREEMENT DATED SEPTEMBER 22, 2006 (the “Motto Trust”), and WILLIAM J. MOTTO
(“Motto”) is hereby amended and restated in its entirety effective this 19th day
of June, 2014.

WHEREAS, Motto has been employed by Meridian and has rendered faithful and
competent services to Meridian; and

WHEREAS, Meridian and Motto entered into this Agreement to replace Split Dollar
Agreements dated February 8, 1996 and May 1, 1995;

WHEREAS, Meridian desires to have a death and disability program for Motto to
provide protection to Motto and his family should his death or disability occur
while employed by Meridian; and

WHEREAS, Meridian, Motto and the Motto Trust desire to arrange for the transfer
of the life insurance policy identified on the statement of account attached
hereto (the “Policy”) from Meridian to the Motto Trust and provide increased
financial and tax planning allowances beginning in fiscal 2015.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereafter set forth, the parties agree as follows:

1. Meridian shall make a monthly payment to Motto for up to 60 months if Motto
meets the definition of “Disability” in Section 5 below while employed by
Meridian. The gross amount of each monthly payment shall be equal to 60% of the
average total annual salary and bonus paid by Meridian to Motto during
Meridian’s three fiscal years ending immediately before Motto’s Disability
commenced divided by twelve. Any such payments to Motto shall be reduced by the
gross amount of any payments made to Motto through any group or other disability
insurance policy or program maintained by Meridian. Provided, however, that no
such monthly payment shall be made after either the month of Motto’s death or
the month that Motto ceases to meet the definition of “Disability” in Section 5
below. Meridian may fulfill its obligation under this Section by purchasing
insurance coverage. For the sake of clarity, Disability payments are intended to
be in lieu of salary. In no event would Motto receive both disability payments
and salary.

2. The Motto Trust hereby purchases from Meridian and Meridian hereby sells,
assigns, transfers and conveys to the Motto Trust the Policy for a purchase
price paid on the date hereof in the amount of $65,000. Beginning in fiscal
2015, Meridian hereby agrees to increase Motto’s professional fee allowance for
financial and tax planning by $71,000 (from $60,000 to $131,000), to allow for
increased estate planning activities.

3. Meridian shall maintain a Medicare Advantage Plan or its equivalent health
plan for Motto and his spouse and the survivor of them for the remainder of
their lives after Motto’s employment with Meridian ends because of Motto’s
retirement, death or Disability. To obtain benefits, Motto and spouse must be
enrolled in both Medicare Part A and Part B. Motto and spouse remain responsible
for Medicare Part A and B monthly premiums. Meridian shall pay premiums related
to the Medicare Advantage Plan or its equivalent. Additionally, after Motto’s
employment with Meridian ends because of Motto’s retirement, death or
Disability, Motto and his spouse and the survivor of them shall remain under



--------------------------------------------------------------------------------

Meridian’s dental and vision plans provided to its then current employees This
shall satisfy Meridian’s obligation to provide continuation coverage to Motto
and his spouse under Section 4980B of the Internal Revenue Code of 1986.

Upon successfully meeting underwriting requirements, Meridian shall provide
individual long-term care insurance policies for Motto and spouse. The benefit
provided shall not be less than $353 per day and shall extend for a maximum
five-year period. The daily benefit will increase 5% per year. The policy shall
include a standard 180 day elimination period during which time benefits are not
available.

4. Motto or, after his death, his estate or heirs, shall have the right to cause
Meridian, on three separate occasions after September 30, 2003, to register for
public sale under the Securities Act of 1933 those shares of Meridian Common
Stock beneficially owned by Motto during his lifetime or at his death which may
not, at the time of request, be publicly sold without registration. The right to
request such registration shall end five years after Motto’s death. This
registration right is conditioned upon Meridian being able to utilize the SEC’s
short-form registration statement, Form S-3, or its equivalent. Meridian shall
bear all costs of the registration except discounts and underwriting commissions
which shall be the responsibility of the seller.

5. For purposes of this Agreement, “Disability” shall be defined as in the group
disability policy under which Meridian covers Motto or his successor. In the
absence of such a policy, “Disability” shall mean an injury or disease which was
not intentionally self-inflicted and which Meridian at its sole discretion,
determines, on the basis of such evidence and information as it deems
satisfactory, causes Motto to be completely and indefinitely incapable of
performing his regular duties for Meridian.

6. Motto shall be responsible for all taxes, including, without limitation,
federal, state or local taxes, related to any action taken by Meridian pursuant
to this Agreement.

7. The parties’ Split Dollar Agreements dated February 8, 1996 and May 1, 1995
were cancelled by Meridian and Motto effective September 10, 2003.

8. This Agreement may not be amended or modified except by written instrument
signed by Meridian, the Motto Trust and Motto.

9. This Agreement shall be binding upon the parties hereto and their successors,
assigns, executors, administrators and beneficiaries.

10. This Agreement shall be subject to and construed under the laws of the State
of Ohio.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

[Remainder of page intentionally left blank. Signature page follows]

 

- 2 -



--------------------------------------------------------------------------------

MERIDIAN BIOSCIENCE, INC. BY:  

/s/ Melissa Lueke

  Melissa A. Lueke   Executive Vice President, Chief Financial Officer and
Secretary  

/s/ William J. Motto

  William J. Motto MOTTO FAMILY IRREVOCABLE WEALTH ACCUMULATION TRUST AGREEMENT
DATED SEPTEMBER 22, 2006 BY:  

/s/ David Frye

  Fifth Third Bank, Trustee Title:  

V.P. & Trust Officer Team Lead

 

- 3 -